Title: To James Madison from Isaac A. Coles, 29 October 1810
From: Coles, Isaac A.
To: Madison, James


Dr. Sir,Green Mountain Oct: 29th. 1810.
The Broad tail Ram which you have been good enough to send me is particularly Acceptable, as I have been for some time seeking to cross a part of my flock with this breed. My Neighbor, Mr. Cocke of Bremo, has by this mixture the very best Lamb and mutton I ever saw, and that too from pastures where the Common Sheep is not at all remarkable. The Moment I hear of his arrival at Monticello, I will send for him, & as I have taken my own Ram from the flock, there will still no doubt, be some gleanings left for him.
The next year I mean to give him a small flock, on a detached farm, where I propose to rear the half bloods for the Table alone.
The Sheep Mania is beginning to rage in this part of the Country with considerable violence; and as it was said by Salmagundy of some old Lady, that she had died of a Frenchman—so it is reported that old Colo. Fountain has Actually died of a Sheep. Should it rage many years I should not be surprized to see half the Country Converted into Sheep walks.
The good news from abroad has gladdened the hearts of our farmers and planters, who are looking forward to excellent markets—the corn crop is better than it was imagined to be, & no sales as yet, have been effected in this part of the country at more than $2.50.—the Tobacco crop is of good quality tho’ small; & the Wheat ⟨binding⟩ is going on, tho’ more than the half yet remains to be done.
The fall having been uncommonly dry, our Pippins have not rotted as usual, so that they were never better. I have been induced by this circumstance to order some Barrels to be put up for Mrs. Madison, which I shall take the liberty of sending round to Washington in the course of the next month. I pray you to Accept for her, as well as for yourself, assurances of my warm and respectful Attachment.
I. A. Coles.
